Case: 19-12039    Date Filed: 09/18/2020   Page: 1 of 8



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12039
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:18-cv-00038-WLS-TQL


RICHARD MORRISON,

                                                            Petitioner-Appellant,

                                    versus


WARDEN,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (September 18, 2020)

Before MARTIN, LAGOA, and FAY, Circuit Judges.

PER CURIAM:
               Case: 19-12039     Date Filed: 09/18/2020    Page: 2 of 8



      Richard Morrison is a Georgia prisoner serving a life sentence. In 2018,

Morrison filed a petition for habeas relief under 28 U.S.C. § 2254, raising eight

grounds for relief. Relevant here, Morrison says his due process rights were

violated by the four-year delay in receiving his trial transcripts. The district court

denied Morrison’s § 2254 motion in full. Relevant to this appeal, the district court

held that Morrison’s due process claim was procedurally barred and that it did not

state an adequate ground for federal habeas relief. Although the district court erred

in holding that Morrison’s claim was procedurally barred, we nevertheless affirm

the district court’s order because it correctly held that the state court’s decision was

not contrary to nor involved an unreasonable application of clearly established

federal law.

                                           I.

      In 2011, Morrison was found guilty of malice murder following a jury trial.

Morrison, then represented by counsel, moved for a new trial. While the motion

remained pending, Morrison made multiple requests for his trial transcripts. On

April 21, 2014, Morrison filed a complaint against the court reporter assigned to

his trial with the Board of Court Reporting of the Judicial Council of Georgia (the

“Board”). The court reporter sent Morrison his trial transcript on May 22, 2015.

In July 2015, the Board suspended the court reporter after concluding that the




                                           2
               Case: 19-12039     Date Filed: 09/18/2020    Page: 3 of 8



nearly four-year delay in furnishing Morrison his transcripts constituted

“unprofessional conduct.”

      Morrison thereafter appealed his conviction to the Georgia Supreme Court.

Relevant here, he argued that the delay in receiving his trial transcripts violated his

due process rights because it (1) caused prejudice, anxiety, fatigue, and memory

loss; and (2) resulted in the passing of compulsory witnesses. The Georgia

Supreme Court denied Morrison’s appeal in full. Morrison v. State, 810 S.E.2d
508, 515 (2018). As to his argument concerning the delay in receiving his

transcript, the court observed that the Georgia statute governing transcript

recording in criminal cases does not provide a specific timeline for preparation of

the transcript. Id. at 514 (citing O.C.G.A. § 17-8-5(a)). The court also pointed out

that, “while Morrison alleges prejudice in this delay, he has pointed to none, and he

has failed to identify the witnesses he claims were lost by the delay.” Id. The

court thus rejected Morrison’s claim. Id.

      In 2018, Morrison filed a petition for habeas corpus relief under 28 U.S.C.

§ 2254 in the United States District Court for the Middle District of Georgia. He

raised eight grounds for relief, including that his direct appeal was prejudiced by

the delay in receiving his trial transcripts. A magistrate judge issued a report and

recommendation recommending that the district court deny Morrison’s § 2254

petition. The magistrate judge found that Morrison’s claim concerning the delay in


                                            3
               Case: 19-12039     Date Filed: 09/18/2020   Page: 4 of 8



receiving his trial transcripts was procedurally defaulted because he “did not raise

th[is] claim[] in his state court proceedings.” R. Doc. 68 at 11. The magistrate

judge also found that Morrison’s delay in receiving his trial transcript “d[id] not

present adequate grounds for federal habeas relief” because this delay did not

violate clearly established federal law. Id. The district court adopted the

magistrate judge’s opinion and denied Morrison’s § 2254 petition in full.

                                          II.

      We review de novo a district court’s denial of a § 2254 habeas petition.

McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). We liberally construe

pro se petitions. Dupree v. Warden, 715 F.3d 1295, 1299 (11th Cir. 2013).

                                         III.

      We must briefly address the scope of Morrison’s appeal before proceeding

to the merits. The district court denied Morrison’s transcript-delay claim based on

(1) its finding that Morrison’s claim was procedurally defaulted; and (2) its

alternative holding that Morrison did not state a valid basis for federal habeas

relief. This Court issued an order granting Morrison a certificate of appealability

(“COA”) as to “[w]hether the district court erred in determining that Morrison

procedurally defaulted his claim that his appeal had been prejudiced by his unduly

delayed receipt of requested trial transcripts.” Though the order said this was the

“only” issue on which a COA was being granted, it further found that


                                          4
                 Case: 19-12039        Date Filed: 09/18/2020        Page: 5 of 8



“[r]easonable jurists would also debate whether Morrison’s § 2254 petition stated a

facially valid claim for the denial of a constitutional right.” (Emphasis added.) In

light of the district court’s order, which denied Morrison’s claim as both

procedurally defaulted and facially invalid, we interpret the COA to identify two

issues: first, whether the district court erred in holding that Morrison’s transcript-

delay claim was procedurally defaulted; and second, whether the district court

erred in holding that Morrison’s claim did not state a valid basis for federal habeas

relief. 1 See Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998) (per

curiam) (“[W]e will construe the issue specification [in a COA] in light of the

pleadings and other parts of the record.”). We address these issues in turn.

       The district court erred in holding that Morrison’s claim concerning the

delay in receiving his trial transcripts was procedurally defaulted. As a

prerequisite to seeking federal habeas relief, a petitioner must have exhausted the

federal constitutional claim in the state courts. See 28 U.S.C. § 2254(b)(1)(A). In

order to exhaust state remedies, the petitioner must “fairly present” the federal



1
  On appeal, Morrison raises several other claims, including that (1) he received constitutionally
deficient counsel; (2) the state failed to disclose certain evidence; (3) he was denied access to his
counsel; (4) the magistrate judge’s report and recommendation was not supported by sufficient
evidence; (5) but for the constitutional errors, no reasonable factfinder would have found him
guilty; and (6) the district court erred by failing to hold an evidentiary hearing and erred in
denying his motion to expand the record. While the scope of the COA can be fairly interpreted
to cover the merits of Morrison’s transcript-delay claim, it cannot be read to address Morrison’s
remaining claims. Because the scope of our review is limited to the issues in the COA, McClain
v. Hall, 552 F.3d 1245, 1254 (11th Cir. 2008), we do not address Morrison’s other claims.
                                                  5
                Case: 19-12039       Date Filed: 09/18/2020      Page: 6 of 8



claim to the state’s highest court, either on direct appeal or on collateral review.

Ward v. Hall, 592 F.3d 1144, 1156 (11th Cir. 2010). A claim is subject to

procedural default where a petitioner failed to exhaust the claim, and it is clear

from state law that any future attempts at exhaustion would be futile. Bailey v.

Nagle, 172 F.3d 1299, 1305 (11th Cir. 1999) (per curiam). A state prisoner does

not “fairly present” a claim if the state court must read beyond a petition or brief to

alert it to the presence of a federal claim. Baldwin v. Reese, 541 U.S. 27, 32, 124
S. Ct. 1347, 1351 (2004). However, a petitioner may fairly present a claim by

indicating that he relied on federal law or by simply labeling the claim “federal.”
Id.

       Morrison fairly presented the claim at issue—that he suffered prejudice as a

result of the four-year delay in receiving his trial transcript—to the state’s highest

court on direct appeal. In his appeal of his conviction to the Georgia Supreme

Court, Morrison argued that the delay in receiving his trial transcripts violated his

due process rights. In support of his claim, Morrison cited two federal cases, and

no others. 2 Morrison thus fairly presented his claim to the state’s highest court,

Baldwin, 541 U.S. at 32, 124 S. Ct. at 1351, and the state court adjudicated this

claim on the merits, Morrison, 810 S.E.2d at 514. As a result, Morrison’s claim


2
 Morrison cited Smith v. Wainwright, 777 F.2d 609 (11th Cir. 1985), and Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).

                                              6
               Case: 19-12039     Date Filed: 09/18/2020    Page: 7 of 8



was neither unexhausted nor procedurally defaulted. See Ward, 592 F.3d at 1156;

Bailey, 172 F.3d at 1305. The state concedes that the district court erred in holding

that Morrison’s claim was procedurally defaulted. Br. of Appellee at 10.

      Although Morrison’s claim concerning the delay in receiving his trial

transcript is not procedurally defaulted, it nevertheless fails because it does not

state a valid basis for federal habeas relief. Under the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), if a state court has adjudicated a claim on

the merits, a federal court may not grant habeas relief unless the state court’s

decision (1) was contrary to, or involved an unreasonable application of, clearly

established federal law as determined by the Supreme Court, or (2) resulted in a

decision that was based on an unreasonable determination of the facts. 28

U.S.C. § 2254(d)(1)–(2). A state court’s ruling is an unreasonable application of

clearly established federal law if the ruling “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fair[-]minded disagreement.” Burns v. Sec’y, Fla. Dep’t of Corr.,

720 F.3d 1296, 1304 (11th Cir. 2013) (quotation marks omitted).

      The Supreme Court has never held that a petitioner has a constitutional right

to receive trial transcripts in a timely manner. Nor have we discovered any

precedent holding that “prejudice” resulting from a delayed appeal amounts to a

constitutional violation. See Owens v. McLaughlin, 733 F.3d 320, 329 (11th Cir.


                                           7
              Case: 19-12039     Date Filed: 09/18/2020   Page: 8 of 8



2013) (“The Supreme Court has never held that there is a constitutional right to a

speedy direct appeal in a state criminal case.”). As a result, the Georgia Supreme

Court’s denial of Morrison’s transcript-delay claim was not contrary to, nor an

unreasonable application of, clearly established federal law as determined by the

Supreme Court. See id. We therefore must affirm the district court’s denial of

Morrison’s federal habeas petition.

      AFFIRMED.




                                         8